Citation Nr: 1713904	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left elbow disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  

This issue was previously before the Board in April 2015 and July 2016; on each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Also perfected for appellate review and previously remanded by the Board was the issue of service connection for a right elbow disorder.  In October 2016, the Veteran was awarded service connection for residuals of a right elbow laceration.  Because he was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
 

FINDING OF FACT

A left elbow disorder did not manifest during service, has not been continuous since service separation, and has not been shown to be related to service, nor was left elbow arthritis manifest within one year of separation from active service.  


CONCLUSION OF LAW

A left elbow disorder was not incurred in active service, and arthritis of the left elbow is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a current left elbow disorder is related to an in-service motor vehicle accident.  He has also reported that he fell out of a helicopter during service, possibly injuring his left elbow.  He has reported that he was not afforded medical treatment following that incident.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A grant of service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  

The Veteran has also alleged degenerative arthritis of the left elbow.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) may apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Considering first the service treatment records, an in-service motor vehicle accident is confirmed.  In April 1981, the Veteran sought medical treatment following a motor vehicle accident.  At the time the ambulance arrived at the scene of the accident, he was noted to be standing and waiting for treatment.  He walked to and entered the ambulance on his own.  No injury or other disability of the left elbow was reported or noted on objective examination at that time.  He was reported to have numerous lacerations involving the left shoulder, right hand, right elbow, and left side, and a small hematoma on the top of his head, but no lacerations, fractures, or other injuries of the left elbow were noted.  The remainder of the service treatment records are likewise negative for any diagnosis of or treatment for a disability of the left elbow.  Therefore, a left elbow disorder was not noted in the service treatment records.  

Next, the Board will consider the applicability of 38 C.F.R. § 3.303(b) as affecting the left elbow disorder, which has been alleged as being arthritic in nature.  Neither arthritis, nor manifestations sufficient to identify the disease entity, is shown during service, within one year of discharge, or can be presumed.  Specifically, the first objective evidence of symptoms that could reasonably be attributable to a left elbow disorder was dated in 2008, approximately 26 years after discharge.  

Therefore, while arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a), no notations of this disease or any characteristic manifestations were noted in the service records.  Moreover, VA examinations in April 2010 and August 2016 included X-ray examinations of the left elbow.  On both occasions, the left elbow was negative for any degenerative changes, bony abnormalities, effusion, or fracture.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and arthritis may not be presumed to have been incurred in service.  

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there is no competent medical opinion of record that links any current left elbow disorder with his active duty.  

The Board has considered the Veteran's lay statements that a current left elbow disorder is related to the 1981 motor vehicle accident.  At times, laypersons are competent to provide medical conclusions, including with regard to etiology and diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In addition, laypersons are competent to report symptomatology and medical history.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran's statements are not consistent with the evidence of record.  In this regard, there is a lack of objective evidence showing that he experienced a left elbow injury at the time of his in-service motor vehicle accident, as no such injury was reported at that time or noted on objective examination, and the first recorded complaints of such a disorder did not occur for more than 25 years after discharge.  

The Veteran has also reported a fall out of a helicopter during training, allegedly injuring his left elbow.  He has stated that he was not provided treatment immediately following this incident, as he was out in the field, away from any medical facilities.  Even presuming these assertions are correct, he did not at any time during the remainder of his service report symptoms of or seek treatment for a left elbow disorder.  Moreover, as noted above, he did not seek treatment for a left elbow disorder for more than 25 years following service separation.  

Furthermore, the Board does not find the Veteran competent to provide etiological evidence regarding a nexus with service.  He does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of any current left elbow disorder.  The etiology of an orthopedic disability is a complex medical etiological question dealing with internal elements of the musculoskeletal system, and such a disability is diagnosed primarily on clinical findings and testing.  

Thus, while the Veteran is competent to report musculoskeletal symptoms that he experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between a current disorder of the left elbow and service and/or any in-service injury.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis); Moray v. Brown, 5 Vet. App. 211 (1993) (regarding causation of retinitis pigmentosa, veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature); Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran has also not claimed he is reporting an expert medical (nexus) opinion as told to him by a doctor.  

On the question of nexus, a VA examiner provided negative a nexus opinion in 2010.  Specifically, in an April 2010 orthopedic examination, the examiner reviewed the claims file and the Veteran reported a history of bilateral elbow pain since service.  On objective examination, however, the examiner found no evidence of a current left elbow disorder.  X-rays of the left elbow were negative for degenerative changes, bony abnormalities, fracture, or effusion.  The final impression was of subjective arthralgia.  

The examiner opined that it was unlikely any current left elbow disorder was related to the motor vehicle accident in service, as the Veteran was afforded treatment in service immediately following the motor vehicle accident, and a left elbow injury was neither reported by the Veteran nor noted by treating medical personnel at that time.  Additionally, the remainder of the service treatment records are negative for any complaints involving the left elbow, and the Veteran did not seek any treatment for the left elbow until more than 25 years after service.  

On a subsequent VA examination in August 2016, a VA physician found no evidence of a current left elbow disorder.  X-rays of the left elbow were also negative for any degenerative changes, bony abnormalities, effusion, or fracture.  

In sum, the preponderance of the evidence is against the award of service connection for a left elbow disorder.  No such disease or injury was noted in service or has been chronic or continuous since that time.  Additionally, the current left elbow disability, subjective arthralgia, was not as likely as not related to service, according to the competent evidence of record.  With the preponderance of the evidence against the claim there is no doubt to be otherwise resolved.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran was provided notice in May 2008 of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  The initial VCAA notice letter was also issued to him prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, Social Security Administration disability records, VA examination reports, and his lay statements.  VA is not aware of any additional pertinent evidence which has yet to be received.  

Second, VA satisfied its duty to obtain a medical examination with opinion when required.  Specifically, the Veteran was provided with VA examinations and opinions in 2010 and 2016.  These examination reports were thorough and adequate and provided a sound basis upon which to base a decision with regard to this claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds that the development conducted by the AOJ was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the Board's remand orders as to the left elbow disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


ORDER

Service connection for a left elbow disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


